Citation Nr: 1402359	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  10-23 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for cerebrovascular accident. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1977 to August 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was filed in April 2010, a statement of the case was issued in May 2010, a substantive appeal was received in June 2010, and a supplemental statement of the case was issued in December 2011, after the Veteran submitted additional evidence.

In his April 2010 notice of disagreement, the Veteran requested a hearing before the Decision Review Officer.  He later withdrew that request in correspondence received in May 2010.

Additional evidence consisting of the Veteran's lay statement and an approval letter from the Social Security Administration (SSA) for disability benefits was submitted following the issuance of the December 2011 supplemental statement of the case, neither of which was accompanied by a written waiver of initial RO consideration.   38 C.F.R. § 20.1304.  However, in light of the remand set forth below, the Board notes that a waiver is not necessary at this point.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The issue before the Board is entitlement to service connection for cerebrovascular accident.  The Board finds that the claims file, including the computerized electronic Virtual VA claims file and VBMS, is not complete for appellate review at this time.  

In his June 2013 statement, the Veteran reported being seen by three physicians during the time pertaining to his claim: Dr. S.M.F., who performed a physical examination; Dr. L.A.T.P., who conducted a mental examination; and Dr. C.I.D.S., the Veteran's psychiatrist.  The Veteran reported that the San Juan VAMC has all of the documentation pertaining to the evaluations performed by Drs. S.M.F. and L.A.T.P.; the Veteran's claims file only includes medical records from Dr. C.I.D.S. 

Accordingly, the RO/AMC should obtain ongoing relevant treatment records and specifically determine whether treatment records from Drs. S.M.F. and L.A.T.P. exist.  

In conjunction with his June 2013 statement, the Veteran submitted documentation of approval from the SSA, which he claims "could be helpful" to his appeal.  The claims file only includes the first page of the Veteran's SSA approval letter, which shows that the Veteran was awarded monthly disability benefits beginning in April 2010.  It is unclear from the file why the Veteran was awarded such benefits.  Consequently, action to obtain the Veteran's SSA records is appropriate prior to final appellate review as such records may be relevant to this appeal for VA benefits.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the appellant for SSA disability benefits.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action to request all decisions and records, including medical records, associated with any claim for Social Security disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  The RO should ensure that any and all new VA treatment records pertaining to the Veteran are added to the claims file and available for review.  Specifically, the RO should determine whether the Veteran sought treatment from Dr. S.M.F. and Dr. L.A.T.P. at the San Juan VAMC, and whether any new VA treatment records have come into existence since September 2009.  

3.  Following completion of any indicated development, the RO should readjudicate the claim on appeal.  If the claim remains denied, the RO should furnish the Veteran and his representative with a fully responsive supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


